IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00280-CR

                   EX PARTE DOUGLAS LEE LINCOLN, JR.


                                 Original Proceeding

                           From the 443rd District Court
                                Ellis County, Texas
                             Trial Court No. 46201-CR


                           MEMORANDUM OPINION


       In a document entitled, “Motion to Dismiss Cause # 46201-CR or to Seek Relief or

Resolution,” Douglas Lee Lincoln, Jr. contends he is being held illegally in the Ellis

County jail on an aggravated assault charge for which he also contends there is no

evidence and no witnesses necessary for a conviction and that several of his civil rights

have been violated. Lincoln contends he has filed a motion to dismiss in the trial court to

no avail. Lincoln asks this Court to either dismiss his criminal case or accept his

complaint as a civil rights complaint and set a court date for the defendants to “appear to

answer.” We consider and file this document as an original proceeding: an application

for a writ of habeas corpus in a criminal case.
       A writ of habeas corpus is the remedy to be used when any person's liberty is

restrained, and it is issued by a court or judge of competent jurisdiction. TEX. CODE CRIM.

PROC. art. 11.01. Jurisdiction to grant a writ of habeas corpus in a criminal case vests with

the Court of Criminal Appeals, the district courts, the county courts, or any judge in those

courts. See TEX. CODE CRIM. PROC. art. 11.05; Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.

App.—El Paso 1994, orig. proceeding). Thus, courts of appeals, such as this Court, have

no original habeas-corpus jurisdiction in criminal matters. Id. See also In re Spriggs, 528

S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356

(Tex. App.—Houston [14th Dist.] 2016, orig. proceeding).

       Because this Court does not have original habeas corpus jurisdiction, we cannot

rule on Lincoln’s requests. Accordingly, we dismiss this proceeding.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Original proceeding dismissed
Opinion delivered and filed November 3, 2021
Do not publish
[OT06]




Ex parte Lincoln                                                                       Page 2